346 F.2d 153
James A. KEY, Appellant,v.William C. HOLMAN, Warden, Kilby Prison, Alabama, Appellee.
No. 21805.
United States Court of Appeals Fifth Circuit.
June 4, 1965.

James A. Key, pro se.
Richmond Flowers, Atty. Gen., Owen Bridges, Asst. Atty. Gen., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON1 and SMITH2 Circuit judges.
PER CURIAM:


1
The trial court denied appellant's petition for habeas corpus on the ground that he had failed to exhaust available State remedies.  It appearing that appellant did not appeal from the denials of collateral relief in the State court, it is apparent that he did not exhaust his State remedies.  Such denials may be appealed in Alabama ex parte Wilson, 275 Ala. 439, 155 So. 2d 611.  Also, the Alabama law provides for free transcripts to indigent prisoners appealing from a denial of coram nobis.  Alabama Laws, Act.  No. 525, S.351 (Sept. 16, 1963).


2
The trial court's judgment was correct.  It is affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation